Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351816, cited on Applicants information disclosure statement, filed on 8/9/19).
Claim 1: Kim et al. teaches organic light-emitting devices which comprises an emission layer comprising a first host represented by formula 1 and a fluorescent dopant represented by formula 2 (abstract).  Specific host compounds include compounds H1 through H185 as taught in paragraph 0278 of Kim et al.  While none of these compounds anticipate the limitations of chemical formula 1 of claim 1, Kim et al. is not limited to only the exemplified compounds.  One having ordinary skill in the art would have found it obvious to have prepared compounds which satisfy the structural limitations of claim 1 given the overall teachings of Kim et al.  Specifically, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
with Ar2 comprising a group satisfying one of Formula 1A through 1D of Kim et al.  Compounds H1 through H113 all have a group satisfying one of Formula 1A through 1D directly bonded to the anthracenyl moiety.  Included in the specific Ar2 groups of Kim et al. are those having the structure
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(general formula 2C-3 in paragraph 0274 and the specific compounds H98 and H101).  Also included in the specific Ar1 groups of Kim et al. are substituted and unsubstituted heteroaryl groups comprising O or S (general formulae 3-166 through 3-175 and the specific compounds H50, 51, 80, 81, 92, 93, 99, 100 and 112).  With these teachings, one having ordinary skill in the art would have found it obvious to have prepared other compounds which fall under the general formula limitations of Kim et al. such as compounds which have the pentacyclic heteroaryl ring structure shown above as variable Ar2 and a heteroaryl group having an O or S ring atom as variable Ar1 wherein Ar1 and Ar2 are bonded to the anthracene moiety as shown above since such embodiments fall under the overall teachings of Kim et al.  One of ordinary skill in the art would have a reasonable degree of expectation that such compounds would be suitable as host materials in an emission layer of an organic light-emitting device as taught by Kim et al.  The teachings of Kim et al. are not limited to the exemplified 185 host compounds.
Claims 2, 3, 6 and 14: As described above, Kim et al. renders obvious to one having ordinary skill in the art the preparation of anthracene derivatives having the general structure shown above where Ar1 is a heteroaryl group containing O or S, and Ar2 is a pentacyclic heteroaryl ring system having the structure shown above.  Included in the specific heteroaryl ring systems of Ar1 are substituted and unsubstituted dibenzofuran which is shown in compounds H50, H51, H92, and H93.  As such, the preparation of compounds which have the formula
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
are within the realm of obviousness based on the overall teachings of Kim et al.  These two compounds shown directly above satisfy the limitations regarding Ar of chemical formula 1 as recited in claim 2.  Claims 3, 6 and 14 may be rejected under Kim et al. since these three claims serve to further limit the optional embodiment where Ar is a pentacyclic heteroaryl group which satisfies Chemical formula a.
Claims 4, 5, 12 and 13: The compounds shown directly above satisfy chemical formula 1-3 of claim 4, chemical formulae 2 and 3 of claim 5, chemical formula 5 of claim 12, and chemical formula 5-3 of claim 13.
	Claims 7-11: Kim et al. teaches compound H182 which satisfies chemical formula 6 of claim 7 with the exception that variable Ar is a heteroaromatic group containing a nitrogen atom and does not include an O or S atom as required by claim 7.  However, for the reasons provided in claim 1 above, one having ordinary skill in the art understands that other combinations of Ar1 and Ar2 can readily be envisioned by one having ordinary skill in the art, including the combination where variable Ar1 is a heteroaromatic group comprising an O or S atom as applied to compound H182 instead of the heteroaromatic group shown in compound H182.  Such a compound would also satisfy the limitations of chemical formula 6-1 of claim 8.  Claims 9-11 may also be rejected under Kim et al. since these three claims serve to further limit the optional embodiments where the anthracene derivative satisfies one of chemical formulae 7, 8, or 9 of claim 7.
Claim 15: The two compounds shown directly above are included in claim 15, thereby satisfying claim 15.
Claims 16 and 17: The compounds taught by Kim et al. and relied upon to reject the above claims are employed in organic light-emitting devices, where the devices satisfy all of the limitations of claims 16 and 17.

Allowable Subject Matter

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766